Citation Nr: 1207039	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  09-28 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for degenerative arthritis of the left knee, status post left knee partial meniscectomy with scars.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1983 to February 1991.

This appeal to the Board of Veterans Appeals (Board) initially arose from a December 2008 rating decision in which the RO granted service connection and assigned an initial 10 percent rating for degenerative arthritis of the left knee, status post left knee partial meniscectomy with scars, effective May 8, 2008.  The Veteran filed a Notice of Disagreement (NOD) in December 2008.  The RO issued a statement of the Case (SOC) in June 2009, and the Veteran filed a Substantive Appeal (via a VA Form 9, Appeal to the Board) in August 2009.

In June 2011, the Veteran testified during a hearing before the undersigned Acting Veterans Law Judge at the RO; a transcript of that hearing is of record. 

The  the issues of service connection for flat feet, low back disorder, sleep apnea and headaches have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

During his June 2011 hearing, the Veteran essentially testified that the symptomatology associated with his degenerative arthritis of the left knee, status post left knee partial meniscectomy with scars had increased in severity since his last afforded VA examination.  Given these contentions, the Board finds that a more contemporaneous VA examination is necessary.  See VAOPGCPREC 11-95 (April 7, 1995) (the Board is required to remand a case back to the RO for a new examination when the claimant asserts that the disability in question has worsened since the last examination).  As it has been over three years since his last examination, a new examination to determine the current severity of the Veteran's left knee disability is in order.

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be scheduled for a VA joints examination to evaluate the current severity of his left knee disability.  The entire claims folder must be made available to the examiner for review in conjunction with the examination and should be so documented in the examination report.  All tests and studies, to include range of motion testing, that the examiner deems necessary should be performed.  The examination must be conducted following the protocol in VA's Disability Examination Worksheet for VA Joint Examinations.  The examiner should provide an accurate and fully descriptive assessment of the Veteran's left knee disability, to include indication as to whether, and to what extent, the Veteran experiences likely functional loss due to pain, weakness, excess fatigability, and/or incoordination during flare-ups or with repeated use.  To the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.  The examiner should include a complete rationale for the findings and opinions expressed.

2.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications must be associated with the claims folder.  He is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655 (2011).

3.  After completion of the above development, the Veteran's claim should be readjudicated.  If the determination remains adverse to him, he and his representative should be furnished with a Supplemental Statement of the Case and given an opportunity to respond thereto.

Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



